DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status

	Applicant’s response dated 4/7/2022 is acknowledged.
	Claims 122 and 128 are amended. Claims 113, 130, and 131 are canceled.
	Claims 123-126 remain withdrawn.
	Claims 112 and 114-129 are pending.
	Claims 112, 114-122, and 127-129 are under examination.

Information Disclosure Statement
Applicant’s IDS submitted on 4/23/2022, has been acknowledged and considered. A signed copy is attached hereto.
Rejections Withdrawn
	Rejection of claim(s) 112-114, 119-122, 127-131 under 35 U.S.C. 102(a)(1) as being anticipated by Copland (WO 2016/022955 A1, published 2/11/2016) and evidenced by Saffold (The Journal of Immunology, November 15, 1998, 161 (10) 5516-5524, published 11/15/1998) is withdrawn in view of Applicant’s amendments.
	Rejection of claims 112-116, 119-122 under 35 U.S.C. 103 as being unpatentable over Mason (PLoS One. 2012;7(3):e33823, published 3/22/2012) and Le (N Engl J Med 2015; 372:2509-2520, published 6/25/2015) and further evidenced by Copland (WO 2016/022955 A1, published 2/11/2016) is withdrawn in view of Applicant’s amendments.
	Rejection of claims 112-114, 116, 119-122, and 127-131 under 35 U.S.C. 103 as being unpatentable over Copland (WO 2016/022955 A1, published 2/11/2016) as applied to claims 112-114, 119-122, 127-131 above, and further in view of Nanda (Journal of Clinical Oncology 34, no. 21 (July 20, 2016) 2460-2467., published 5/2/2016) is withdrawn in view of Applicant’s amendments.
	Rejection of claims 117-118 under 35 U.S.C. 103 as being unpatentable over Copland (WO 2016/022955 A1, published 2/11/2016) as applied to claims 112-114, 119-122, 127-131 above, is withdrawn in view of Applicant’s amendments.

	
New Grounds of Rejections Necessitated by Applicant’s Amendments

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 112,114, 117-122, 127-129 is/are rejected under 35 U.S.C. 103 as being unpatentable over Copland (WO 2016/022955 A1, published 2/11/2016) in view of Economopoulou (SMO Open. 2017 Feb 13;1(6):e000122., published online 2/13/2017).
	In regards to claim 112, 117-122, and 127-129, Copland teaches a method for treating cancer, including melanoma, in a subject, the method comprising administering to the subject a therapeutically effective amount of a compound, 
    PNG
    media_image1.png
    181
    243
    media_image1.png
    Greyscale
, which is identical to the compound in instant claim 129 (Claims 21-26, and 29-39). Copland teaches that this compound is an inhibitor of SCD1, which is an enzyme that catalyzes de novo lipogenesis of Δ-9 monounsaturated fatty acid (MUFA), oleic acid (OA) (Page 10, line 26-Page 11, line 6). Thus, the disclosed compound, which is an inhibitor of SCD1 will necessarily inhibit de novo lipogenesis of Δ-9 monounsaturated fatty acid (MUFA), oleic acid (OA) and palmitoleic acid (PA).
	Copland teaches that SCD1 inhibitors can be combined with pembrolizumab to treat cancer, such as melanoma (Page 30, line 11).
	Copland teaches a method of treating cancer in a subject in need thereof wherein the SCD1 inhibitor and a proteasome inhibitor, SCD1 inhibitor and an mTor inhibitor, or SCD1 inhibitor and sorafenib can be administered concurrently (Claim 42, 48, 58).
	Copland teaches a method of treating cancer in a subject in need thereof wherein the SCD1 inhibitor and a proteasome inhibitor, SCD1 inhibitor and an mTor inhibitor, or SCD1 inhibitor and sorafenib can be administered sequentially (Claim 43, 51, 59).
	Copland does not explicitly teach the combination of SCD1 inhibitors with a therapeutically effective amount of a checkpoint inhibitor which is an inhibitor of T-cell immunoglobulin or mucin-domain containing-3 (TIM-3).
	Copland does not teach the inhibitor of de novo lipogenesis, or a pharmaceutically acceptable salt thereof, and the checkpoint inhibitor, or a pharmaceutically acceptable salt thereof, are administered concurrently.
	Copland does not teach the inhibitor of de novo lipogenesis, or a pharmaceutically acceptable salt thereof, and the checkpoint inhibitor, or a pharmaceutically acceptable salt thereof, are administered sequentially.
	This deficiency is made up for by Economopoulou.
	Economopoulou teaches blockade of TIM-3 can enhance cytokine-producing, tumour-specific T cells and potentiate antitumour activity in combination with PD-L1 blockade (page 3, “Targeting T-cell immunoglobulin and mucin domain 3 + PD-1/PD-L1”) and further teaches Anti-PD-1 + TSR-022 combination immunotherapy to treat advanced refractory solid tumours (page 6, Table 1). 
	Thus it would have been obvious to one of ordinary skill in the arts to modify the method of Copland to further comprise administering the anti-TIM-3 antibody, TSR-022, as taught by Economopoulou. One of ordinary skill in the arts would be motivated to do so as Economopoulou teaches blockade of TIM-3 can enhance cytokine-producing, tumour-specific T cells and potentiate antitumour activity in combination with PD-L1 blockade. Further, one would have had a reasonable expectation of success, as Copland already teaches SCD1 inhibitors can work with immune checkpoint inhibitors, and TSR-022 is an immune checkpoint inhibitor.
	It would be obvious to one of ordinary skill in the arts to modify the method as taught by Copland and Economopoulou above, to further comprise the step wherein the inhibitor of de novo lipogenesis, or a pharmaceutically acceptable salt thereof, and the checkpoint inhibitor, or a pharmaceutically acceptable salt thereof, are administered concurrently, and wherein the inhibitor of de novo lipogenesis, or a pharmaceutically acceptable salt thereof, and the checkpoint inhibitor, or a pharmaceutically acceptable salt thereof, are administered sequentially. One of ordinary skill in the art would be motivated to use an art-known order of administration shown to be effective when using SCD1 inhibitors in combination with additional agents. Further, as Copland teaches SCD1 inhibitors and additional agents can be administered concurrently or sequentially, one of ordinary skill in the art would have a reasonable expectation of success that this order of administration would also be applicable to SCD1 inhibitors in combination in checkpoint inhibitors, as claimed.

Claim 112, 115-116, 119-122 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mason (PLoS One. 2012;7(3):e33823, published 3/22/2012) and Sabatos-Peyton (US 20150218274 A1, published 8/6/2015) and further evidenced by Copland (WO 2016/022955 A1, published 2/11/2016).
	In regards to claims 112, 116, and 119-122, Mason teaches HCT116 colon tumors were passaged as trocar fragments in nu/nu mice. Animals bearing passage five tumors were treated with #28c (160 mg/kg twice daily oral dosing for 20 days) when tumors reached 200 mm3 (Abstract; Page 5, Column 1, lines 1-2; Page 8, 2nd Column, “HCT116 Xenograft”). Mason teaches #28c and CPT11 are inhibitors of SCD1. As evidenced by Copland, inhibitors of SCD1, which is an enzyme that catalyzes de novo lipogenesis of Δ-9 monounsaturated fatty acid (MUFA), oleic acid (OA) (Page 10, line 26-Page 11, line 6) will necessarily inhibit de novo lipogenesis of Δ-9 monounsaturated fatty acid (MUFA), oleic acid (OA) and palmitoleic acid (PA).
	In regards to claims 112, Mason does not teach the TIM-3 inhibitor, or a pharmaceutically acceptable salt thereof, is administered in an amount from about 1 mg/kg to about 15 mg/kg. 
	This deficiency is made up for by Sabatos-Peyton.
	Sabatos-Peyton teaches an anti-TIM-3 antibody was administered at a dose of about 1 to 5 mg/kg, or about 3 mg/kg (paragraph 133). Sabatos-Peyton further teaches blockade of TIM-3 has shown anti-tumor efficacy in several preclinical cancer models, including CT26 colon carcinoma (paragraph 221).
	It would have been obvious to modify the method for treating cancer in a subject, the method comprising administering to the subject a therapeutically effective amount of a compound, #28c in an amount of about 160 mg/kg, which are SCD1 inhibitors and thus inhibitors of de novo lipogenesis as evidenced by Copland (Page 10, line 26-Page 11, line 6), as taught by Mason to further comprise administering the anti-TIM-3 antibody at a dose of about 1 to 5 mg/kg, or about 3 mg/kg, as taught by Sabatos-Peyton. One of ordinary skill in the arts would have been motivated to use an art-known dosage already shown to be effective in treating colon cancers, as taught by Mason and Sabatos-Peyton.  As Mason already shows that 160 mg/kg of an SCD1 inhibitor, #28c, can be used to treat animals with colon cancer, and Sabatos-Peyton already teaches an anti-TIM-3 antibody at a dose of about 1 to 5 mg/kg, or about 3 mg/kg that can be used to treat patients with colon cancer, one of ordinary skill in the arts would have a reasonable expectation of success from utilizing these dosages. Further, the dosage of 160 mg/kg of an SCD1 inhibitor as taught by Mason meets the limitations of claim 115, as 160 mg/kg is “about 200 mg/kg.”

Claims 112, 114, 116-122, and 127-129 is/are rejected under 35 U.S.C. 103 as being unpatentable over Copland (WO 2016/022955 A1, published 2/11/2016) and Economopoulou (SMO Open. 2017 Feb 13;1(6):e000122., published online 2/13/2017) as applied to claims 112, 114, 119-122, 127-129 above, and further in view of Sabatos-Peyton (US 20150218274 A1, published 8/6/2015) and Nanda (Journal of Clinical Oncology 34, no. 21 (July 20, 2016) 2460-2467., published 5/2/2016).
	The teachings of Copland and Economopoulou in regards to claims 112, 114, 117-122, and 127-129 are discussed supra. Copland also teaches a method of treating breast cancer, including triple negative breast cancer, comprised of administering the SSI-4 inhibitor (claim 33; Figure 7; page 25, line 21). Figure 7 shows that SSI-4 inhibitor is effective in prevent proliferation of triple negative breast cancer tissue.
	Copland and Economopoulou do not explicitly teach a method comprised of administering SCD1 inhibitors with anti-TIM3 inhibitors to treat breast cancer.  
	This deficiency is made up for by Sabatos-Peyton and Nanda.
	Sabatos-Peyton teaches an anti-TIM-3 antibody for treating breast cancers (paragraph 175). Sabatos-Peyton teaches that IM-TN (immunomodulatory, triple negative) breast cancer is often triple-positive for PDL1/CD8/IFN-γ opens up new avenues of therapy for this cancer with anti-TIM-3 antibodies, alone or in combination with one or more immodulators (e.g., a PD-1 inhibitor or a PD-L1 inhibitor), and/or combination therapies (paragraph 818).
	Nanda teaches pembrolizumab given intravenously at 10 mg/kg to patients with triple negative breast cancer (Page 2460, Methods). Overall, 37.5% of patients experienced a decrease from baseline in tumor burden (page 2464, “Antitumor Activity”).
	It would be obvious to one of ordinary skill in the arts to modify the method as taught by Copland to specifically treat breast cancers, including triple negative breast cancer, as Copland teaches (1) SCD1 inhibitors can be used to treat breast cancers, including triple negative breast cancers, and (2) Nanda teaches that pembrolizumab used to treat triple negative breast cancer; and (3) Sabatos-Payton teaches that anti-TIM-3 antibodies can effectively treat breast cancers such as triple negative breast cancers. One would have been motivated to do so to effectively and specifically treat triple negative breast cancers, and one of ordinary skill in the arts would have had a reasonable expectation of success as SCD1 inhibitors (e.g. SSI-4, as shown in Copland, Figure 7), pembrolizumab, and anti-TIM-3 antibodies were known in the art to treat triple negative breast cancer.

Response to Arguments
	Applicants argue that the present specification describes advantageous results that could not be reasonably predicted (on the basis of cited references or otherwise) ahead of experimentation. More specifically, the inhibitors of de novo lipogenesis within the present claims induce upregulation of CTLA-4 and TIM-3 immune checkpoints on CD4- and CD8-expressing T-lymphocytes. The data shows that treating cells with inhibitors of de novo lipogenesis (such as compound SSI-4 of claim 129) strongly induce expression of checkpoints CTLA-4 and TIM-3 on lymphocytes. Furthermore, experimental results provided in the application show that the anti-tumor activity of the claimed combination is dependent on cytotoxic lymphocyte activity. The de novo lipogenesis inhibitor compounds enhance tumor antigen presenting cell (APC) recruitment and maturation, as well as T cell priming both in vitro and in vivo. As such, the compounds induce tumor infiltration of effector T-lymphocytes and reduce anti-inflammatory Treg cells, therefore immunosensitizing resistant tumors and modulating tumor immunity. In monotherapy treated immunocompetent murine models, the de novo lipogenesis inhibitor compounds provide significant reduction of tumor burden and increase in survival compared to controls. These findings provide credible evidence that de novo lipogenesis inhibitors (potent anti-cancer compounds that reduce tumor immunogenicity by inducing expression of CTLA-4 and TIM-3 checkpoint proteins in T-cells) advantageously synergize with anti-CTLA-4 and anti-TIM-3 checkpoint inhibitors, resulting in reduced tumor burden and significantly prolonged patient survival.
	Applicant’s arguments have been considered but are not persuasive. 


	Taking note of Figures 6D-6E of the instant specification, the data describe upregulation of TIM-3 and CTLA-4 in T lymphocytes in response to SSI-4 therapy. However, the data is not commensurate with the scope of the claims.
	All of the data does not indicate the specific de novo lipogenesis inhibitor, SSI-4. The instant claims are directed to all and any de novo lipogenesis inhibitor.
	As evidenced by Roemeling, (Oncotarget. 2017 Oct 6;9(1):3-20. doi: 10.18632/oncotarget.), “SSI-4 exhibited the most potent enzymatic inhibitory efficacy against SCD1 (Figure 3b-3c)” (Page 11, right column, line 4). Thus, different de novo lipogenesis inhibitors would show different molecular properties, and different levels of tumor growth inhibition, and the Applicant would not be entitled to the scope as instantly claimed, which are directed to all and any de novo lipogenesis inhibitors, based on the evidence provided.
	As stated in MPEP 716.02(d), “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the ‘objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.’ In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).”
	Further, although the prior art does not address the function of SSI-4 upregulating CTLA4 and TIM3, this is not relevant to the current rejection. As discussed above, without any knowledge of the mechanism, it would still be obvious for one of ordinary skill in the art to modify the method as taught by Copland, to further comprise TSR-002, as taught by Economopoulou. Economopoulou teaches blockade of TIM-3 can enhance cytokine-producing, tumour-specific T cells and potentiate antitumour activity in combination with PD-L1 blockade. Further, one would have had a reasonable expectation of success, as Copland already teaches SCD1 inhibitors can work with immune checkpoint inhibitors, and TSR-022 is an immune checkpoint inhibitor.

	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 112, 114, 116-122, and 127-129 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1--14 of U.S. Patent No. 10,301,273 B2 further in view of Copland (WO 2016/022955 A1, published 2/11/2016), and Economopoulou (SMO Open. 2017 Feb 13;1(6):e000122., published online 2/13/2017). Although the claims at issue are not identical, they are not patentably distinct from each other.
	The claims of the U.S. patent teach a method of treating cancer comprising administering a pharmaceutical composition comprising said compound or pharmaceutical salt thereof, wherein the compound is
    PNG
    media_image1.png
    181
    243
    media_image1.png
    Greyscale
, which is identical to compound in instant claim 129 (claims 1, 2, and 9).
	The claims of the U.S. patent do not teach that the compound is administered in combination with a therapeutically effective amount of a checkpoint inhibitor which is an inhibitor of T-cell immunoglobulin and mucin-domain containing-3 (TIM-3)..
	The claims of the U.S patent is silent that the SSI-4 inhibitor is an inhibitor of de novo lipogenesis, and is silent in regards to a method comprised of administering the SSI-4 inhibitor and checkpoint inhibitor concurrently or sequentially.
	These deficiencies are made up for by Copland and Economopoulou.
	Copland teaches administering the SCD1 inhibitors with pembrolizumab to treat cancer, such as melanoma (Page 30, line 11).
	Copland teaches a method of treating cancer in a subject in need thereof wherein the SCD1 inhibitor and a proteasome inhibitor, SCD1 inhibitor and an mTor inhibitor, or SCD1 inhibitor and sorafenib can be administered concurrently (Claim 42, 48, 58).
	Copland teaches a method of treating cancer in a subject in need thereof wherein the SCD1 inhibitor and a proteasome inhibitor, SCD1 inhibitor and an mTor inhibitor, or SCD1 inhibitor and sorafenib can be administered sequentially (Claim 43, 51, 59).
	 Economopoulou teaches blockade of TIM-3 can enhance cytokine-producing, tumour-specific T cells and potentiate antitumour activity in combination with PD-L1 blockade (page 3, “Targeting T-cell immunoglobulin and mucin domain 3 + PD-1/PD-L1”) and further teaches Anti-PD-1 + TSR-022 combination immunotherapy to treat advanced refractory solid tumours (page 6, Table 1). 
	It would be obvious to one of ordinary skill in the art to modify the method of the U.S. patent to further comprise administering the disclosed compound with pembrolizumab to treat melanoma, as taught by Copland. One of ordinary skill in the arts would be motivated to use an art-known combination of an SCD1 inhibitor and pembrolizumab, already shown to be effective in treating cancers.   
	Thus it would have been obvious to one of ordinary skill in the arts to modify the method of the U.S. patent and Copland to further comprise administering the anti-TIM-3 antibody, TSR-022, as taught by Economopoulou. One of ordinary skill in the arts would be motivated to do so as Economopoulou teaches blockade of TIM-3 can enhance cytokine-producing, tumour-specific T cells and potentiate antitumour activity in combination with PD-L1 blockade. Further, one would have had a reasonable expectation of success, as Copland already teaches SCD1 inhibitors can work with immune checkpoint inhibitors, and TSR-022 is an immune checkpoint inhibitor.
	It would be obvious to one of ordinary skill in the arts to modify the modified claimed method of the U.S. patent, Copland, and Economopoulou above, to further comprise the step wherein the inhibitor of de novo lipogenesis and the checkpoint inhibitor are administered concurrently or sequentially. One of ordinary skill in the art would be motivated to use an art-known order of administration shown to be effective when using SCD1 inhibitors in combination with additional agents. Further, as Copland teaches SCD1 inhibitors and additional agents can be administered concurrently or sequentially, one of ordinary skill in the art would have a reasonable expectation of success that this order of administration would also be applicable to SCD1 inhibitors in combination in checkpoint inhibitors, as claimed.

Claims 112, 114, 116-122, and 127-129 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-10, and 13-14 of U.S. Patent No. 10,301,273 B2 further in view of Copland (WO 2016/022955 A1, published 2/11/2016), Economopoulou (SMO Open. 2017 Feb 13;1(6):e000122., published online 2/13/2017), Sabatos-Peyton (US 20150218274 A1, published 8/6/2015) and Nanda (Journal of Clinical Oncology 34, no. 21 (July 20, 2016) 2460-2467., published 5/2/2016). Although the claims at issue are not identical, they are not patentably distinct from each other.
The following nonstatutory double patenting is made to reject the elected species of treating breast cancer.
	The teachings of U.S. Patent No. 10,301,273 B2, Copland, and Economopoulou are discussed supra.  Copland also teaches a method of treating breast cancer, including triple negative breast cancer, comprised of administering the SSI-4 inhibitor (claim 33; Figure 7; page 25, line 21). Figure 7 shows that SSI-4 inhibitor is effective in prevent proliferation of triple negative breast cancer tissue.
	The modified claims of the US Patent, Copland, and Economopoulou are not directed to a method comprised of administering SCD1 inhibitors with pembrolizumab and TSR-022 to treat breast cancer.  
	These deficiencies are made up for by Sabatos-Peyton and Nanda.
	Sabatos-Peyton teaches an anti-TIM-3 antibody for treating breast cancers (paragraph 175). Sabatos-Peyton teaches that IM-TN (immunomodulatory, triple negative) breast cancer is often triple-positive for PDL1/CD8/IFN-γ opens up new avenues of therapy for this cancer with anti-TIM-3 antibodies, alone or in combination with one or more immodulators (e.g., a PD-1 inhibitor or a PD-L1 inhibitor), and/or combination therapies (paragraph 818).
	Nanda teaches pembrolizumab given intravenously at 10 mg/kg to patients with triple negative breast cancer (Page 2460, Methods). Overall, 37.5% of patients experienced a decrease from baseline in tumor burden (page 2464, “Antitumor Activity”).
	It would be obvious to one of ordinary skill in the arts to modify the method as taught by the US Patent, Copland, Economopoulou to specifically treat breast cancers, including triple negative breast cancer, as Copland teaches (1) SCD1 inhibitors can be used to treat breast cancers, including triple negative breast cancers, and (2) Nanda teaches that pembrolizumab used to treat triple negative breast cancer; and (3) Sabatos-Payton teaches that anti-TIM-3 antibodies can effectively treat breast cancers such as triple negative breast cancers. One would have been motivated to do so to effectively and specifically treat triple negative breast cancers, and one of ordinary skill in the arts would have had a reasonable expectation of success as SCD1 inhibitors (e.g. SSI-4, as shown in Copland, Figure 7), pembrolizumab, and anti-TIM-3 antibodies were known in the art to treat triple negative breast cancer.

Claims 112, 114, 116-122, and 127-129 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 64-70 of copending Application No. 16/422,519 (PGPUB US 20190345123 A1, published 11/14/2019) further in view of Copland (WO 2016/022955 A1, published 2/11/2016),, and Economopoulou (SMO Open. 2017 Feb 13;1(6):e000122., published online 2/13/2017). Although the claims at issue are not identical, they are not patentably distinct from each other.
	The claims of the U.S. application teach a compound or pharmaceutical composition comprising said compound or a pharmaceutical salt thereof, wherein the compound is
    PNG
    media_image1.png
    181
    243
    media_image1.png
    Greyscale
, which is identical to compound in instant claim 129 (claims 64 and 69).
	The claims of the U.S. application do not teach that the compound is administered in combination with a therapeutically effective amount of a checkpoint inhibitor which is an inhibitor of T-cell immunoglobulin and mucin-domain containing-3 (TIM-3)..
	The claims of the U.S application is silent that the SSI-4 inhibitor is an inhibitor of de novo lipogenesis, and is silent in regards to a method comprised of administering the SSI-4 inhibitor and checkpoint inhibitor concurrently or sequentially.
	These deficiencies are made up for by Copland and Economopoulou.
	Copland teaches administering the SCD1 inhibitors with pembrolizumab to treat cancer, such as melanoma (Page 30, line 11).
	Copland teaches a method of treating cancer in a subject in need thereof wherein the SCD1 inhibitor and a proteasome inhibitor, SCD1 inhibitor and an mTor inhibitor, or SCD1 inhibitor and sorafenib can be administered concurrently (Claim 42, 48, 58).
	Copland teaches a method of treating cancer in a subject in need thereof wherein the SCD1 inhibitor and a proteasome inhibitor, SCD1 inhibitor and an mTor inhibitor, or SCD1 inhibitor and sorafenib can be administered sequentially (Claim 43, 51, 59).
	 Economopoulou teaches blockade of TIM-3 can enhance cytokine-producing, tumour-specific T cells and potentiate antitumour activity in combination with PD-L1 blockade (page 3, “Targeting T-cell immunoglobulin and mucin domain 3 + PD-1/PD-L1”) and further teaches Anti-PD-1 + TSR-022 combination immunotherapy to treat advanced refractory solid tumours (page 6, Table 1). 
	It would be obvious to one of ordinary skill in the art to modify the method of the U.S. application to further comprise administering the disclosed compound with pembrolizumab to treat melanoma, as taught by Copland. One of ordinary skill in the arts would be motivated to use an art-known combination of an SCD1 inhibitor and pembrolizumab, already shown to be effective in treating cancers.   
	Thus it would have been obvious to one of ordinary skill in the arts to modify the method of the U.S. application and Copland to further comprise administering the anti-TIM-3 antibody, TSR-022, as taught by Economopoulou. One of ordinary skill in the arts would be motivated to do so as Economopoulou teaches blockade of TIM-3 can enhance cytokine-producing, tumour-specific T cells and potentiate antitumour activity in combination with PD-L1 blockade. Further, one would have had a reasonable expectation of success, as Copland already teaches SCD1 inhibitors can work with immune checkpoint inhibitors, and TSR-022 is an immune checkpoint inhibitor.
	It would be obvious to one of ordinary skill in the arts to modify the modified claimed method of the U.S. application, Copland, and Economopoulou above, to further comprise the step wherein the inhibitor of de novo lipogenesis and the checkpoint inhibitor are administered concurrently or sequentially. One of ordinary skill in the art would be motivated to use an art-known order of administration shown to be effective when using SCD1 inhibitors in combination with additional agents. Further, as Copland teaches SCD1 inhibitors and additional agents can be administered concurrently or sequentially, one of ordinary skill in the art would have a reasonable expectation of success that this order of administration would also be applicable to SCD1 inhibitors in combination in checkpoint inhibitors, as claimed.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 112, 114, 116-122, and 127-129 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-63 of copending Application No. 16/422,519 (PGPUB US 20190345123 A1, published 11/14/2019) further in view of Copland (WO 2016/022955 A1, published 2/11/2016), and Economopoulou (SMO Open. 2017 Feb 13;1(6):e000122., published online 2/13/2017), Sabatos-Peyton (US 20150218274 A1, published 8/6/2015) and Nanda (Journal of Clinical Oncology 34, no. 21 (July 20, 2016) 2460-2467., published 5/2/2016). Although the claims at issue are not identical, they are not patentably distinct from each other.
The following nonstatutory double patenting is made to reject the elected species of treating breast cancer.
	The teachings of the U.S. application, Copland, and Economopoulou are discussed supra.  Copland also teaches a method of treating breast cancer, including triple negative breast cancer, comprised of administering the SSI-4 inhibitor (claim 33; Figure 7; page 25, line 21). Figure 7 shows that SSI-4 inhibitor is effective in prevent proliferation of triple negative breast cancer tissue.
	The modified claims of the US application, Copland, and Economopoulou are not directed to a method comprised of administering SCD1 inhibitors with pembrolizumab and TSR-022 to treat breast cancer.  
	These deficiencies are made up for by Sabatos-Peyton and Nanda.
	Sabatos-Peyton teaches an anti-TIM-3 antibody for treating breast cancers (paragraph 175). Sabatos-Peyton teaches that IM-TN (immunomodulatory, triple negative) breast cancer is often triple-positive for PDL1/CD8/IFN-γ opens up new avenues of therapy for this cancer with anti-TIM-3 antibodies, alone or in combination with one or more immodulators (e.g., a PD-1 inhibitor or a PD-L1 inhibitor), and/or combination therapies (paragraph 818).
	Nanda teaches pembrolizumab given intravenously at 10 mg/kg to patients with triple negative breast cancer (Page 2460, Methods). Overall, 37.5% of patients experienced a decrease from baseline in tumor burden (page 2464, “Antitumor Activity”).
	It would be obvious to one of ordinary skill in the arts to modify the method as taught by the US application, Copland, Economopoulou to specifically treat breast cancers, including triple negative breast cancer, as Copland teaches (1) SCD1 inhibitors can be used to treat breast cancers, including triple negative breast cancers, and (2) Nanda teaches that pembrolizumab used to treat triple negative breast cancer; and (3) Sabatos-Payton teaches that anti-TIM-3 antibodies can effectively treat breast cancers such as triple negative breast cancers. One would have been motivated to do so to effectively and specifically treat triple negative breast cancers, and one of ordinary skill in the arts would have had a reasonable expectation of success as SCD1 inhibitors (e.g. SSI-4, as shown in Copland, Figure 7), pembrolizumab, and anti-TIM-3 antibodies were known in the art to treat triple negative breast cancer.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 112, 114, 116-122, and 127-129 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-13, and 16-20 of copending Application No. 16/368,477 (PGPUB US 20190302121 A1, published 10/3/2019) further in view of Copland (WO 2016/022955 A1, published 2/11/2016), and Economopoulou (SMO Open. 2017 Feb 13;1(6):e000122., published online 2/13/2017). Although the claims at issue are not identical, they are not patentably distinct from each other.
	The claims of the U.S. application teach a method of treating cancer comprised of administering a pharmaceutical composition comprising said compound or pharmaceutical salt thereof, wherein the compound is
    PNG
    media_image1.png
    181
    243
    media_image1.png
    Greyscale
, which is identical to compound in instant claim 129 (claims 12 and 13).
	The claims of the U.S. application do not teach that the compound is administered in combination with a therapeutically effective amount of a checkpoint inhibitor which is an inhibitor of T-cell immunoglobulin and mucin-domain containing-3 (TIM-3)..
	The claims of the U.S application is silent that the SSI-4 inhibitor is an inhibitor of de novo lipogenesis, and is silent in regards to a method comprised of administering the SSI-4 inhibitor and checkpoint inhibitor concurrently or sequentially.
	These deficiencies are made up for by Copland and Economopoulou.
	Copland teaches administering the SCD1 inhibitors with pembrolizumab to treat cancer, such as melanoma (Page 30, line 11).
	Copland teaches a method of treating cancer in a subject in need thereof wherein the SCD1 inhibitor and a proteasome inhibitor, SCD1 inhibitor and an mTor inhibitor, or SCD1 inhibitor and sorafenib can be administered concurrently (Claim 42, 48, 58).
	Copland teaches a method of treating cancer in a subject in need thereof wherein the SCD1 inhibitor and a proteasome inhibitor, SCD1 inhibitor and an mTor inhibitor, or SCD1 inhibitor and sorafenib can be administered sequentially (Claim 43, 51, 59).
	 Economopoulou teaches blockade of TIM-3 can enhance cytokine-producing, tumour-specific T cells and potentiate antitumour activity in combination with PD-L1 blockade (page 3, “Targeting T-cell immunoglobulin and mucin domain 3 + PD-1/PD-L1”) and further teaches Anti-PD-1 + TSR-022 combination immunotherapy to treat advanced refractory solid tumours (page 6, Table 1). 
	It would be obvious to one of ordinary skill in the art to modify the method of the U.S. application to further comprise administering the disclosed compound with pembrolizumab to treat melanoma, as taught by Copland. One of ordinary skill in the arts would be motivated to use an art-known combination of an SCD1 inhibitor and pembrolizumab, already shown to be effective in treating cancers.   
	Thus it would have been obvious to one of ordinary skill in the arts to modify the method of the U.S. application and Copland to further comprise administering the anti-TIM-3 antibody, TSR-022, as taught by Economopoulou. One of ordinary skill in the arts would be motivated to do so as Economopoulou teaches blockade of TIM-3 can enhance cytokine-producing, tumour-specific T cells and potentiate antitumour activity in combination with PD-L1 blockade. Further, one would have had a reasonable expectation of success, as Copland already teaches SCD1 inhibitors can work with immune checkpoint inhibitors, and TSR-022 is an immune checkpoint inhibitor.
	It would be obvious to one of ordinary skill in the arts to modify the modified claimed method of the U.S. application, Copland, and Economopoulou above, to further comprise the step wherein the inhibitor of de novo lipogenesis and the checkpoint inhibitor are administered concurrently or sequentially. One of ordinary skill in the art would be motivated to use an art-known order of administration shown to be effective when using SCD1 inhibitors in combination with additional agents. Further, as Copland teaches SCD1 inhibitors and additional agents can be administered concurrently or sequentially, one of ordinary skill in the art would have a reasonable expectation of success that this order of administration would also be applicable to SCD1 inhibitors in combination in checkpoint inhibitors, as claimed.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 112, 114, 116-122, and 127-129 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-13, and 16-20 of copending Application No. 16/368,477 (PGPUB US 20190302121 A1, published 10/3/2019) further in view of Copland (WO 2016/022955 A1, published 2/11/2016), and Economopoulou (SMO Open. 2017 Feb 13;1(6):e000122., published online 2/13/2017), Sabatos-Peyton (US 20150218274 A1, published 8/6/2015) and Nanda (Journal of Clinical Oncology 34, no. 21 (July 20, 2016) 2460-2467., published 5/2/2016). Although the claims at issue are not identical, they are not patentably distinct from each other.
The following nonstatutory double patenting is made to reject the elected species of treating breast cancer.
	The teachings of the U.S. application, Copland, and Economopoulou are discussed supra.  Copland also teaches a method of treating breast cancer, including triple negative breast cancer, comprised of administering the SSI-4 inhibitor (claim 33; Figure 7; page 25, line 21). Figure 7 shows that SSI-4 inhibitor is effective in prevent proliferation of triple negative breast cancer tissue.
	The modified claims of the US application, Copland, and Economopoulou are not directed to a method comprised of administering SCD1 inhibitors with pembrolizumab and TSR-022 to treat breast cancer.  
	These deficiencies are made up for by Sabatos-Peyton and Nanda.
	Sabatos-Peyton teaches an anti-TIM-3 antibody for treating breast cancers (paragraph 175). Sabatos-Peyton teaches that IM-TN (immunomodulatory, triple negative) breast cancer is often triple-positive for PDL1/CD8/IFN-γ opens up new avenues of therapy for this cancer with anti-TIM-3 antibodies, alone or in combination with one or more immodulators (e.g., a PD-1 inhibitor or a PD-L1 inhibitor), and/or combination therapies (paragraph 818).
	Nanda teaches pembrolizumab given intravenously at 10 mg/kg to patients with triple negative breast cancer (Page 2460, Methods). Overall, 37.5% of patients experienced a decrease from baseline in tumor burden (page 2464, “Antitumor Activity”).
	It would be obvious to one of ordinary skill in the arts to modify the method as taught by the US application, Copland, Economopoulou to specifically treat breast cancers, including triple negative breast cancer, as Copland teaches (1) SCD1 inhibitors can be used to treat breast cancers, including triple negative breast cancers, and (2) Nanda teaches that pembrolizumab used to treat triple negative breast cancer; and (3) Sabatos-Payton teaches that anti-TIM-3 antibodies can effectively treat breast cancers such as triple negative breast cancers. One would have been motivated to do so to effectively and specifically treat triple negative breast cancers, and one of ordinary skill in the arts would have had a reasonable expectation of success as SCD1 inhibitors (e.g. SSI-4, as shown in Copland, Figure 7), pembrolizumab, and anti-TIM-3 antibodies were known in the art to treat triple negative breast cancer.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802. The examiner can normally be reached 7:30 a.m. - 5:30 p.m. M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG MIN YOON/Examiner, Art Unit 1643 

/HONG SANG/Primary Examiner, Art Unit 1643